Citation Nr: 0032469	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-15 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r) (West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active service from July 1979 to April 1983.  
This matter came 


before the Board of Veterans' Appeals (Board) on appeal from 
an April 1999 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which denied special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(r) 
(West 1991 & Supp. 2000).  The veteran has been represented 
throughout this appeal by the Paralyzed Veterans of America, 
Inc.  


REMAND

In an October 25, 1999 letter, the RO informed the veteran 
that his appeal was being certified for appellate review and 
his claims file was being transferred to the Board.  In 
December 1999, a Department of Veterans Affairs (VA) 
physician submitted a written statement to the United States 
Court of Appeals for Veterans Claims (Court) on the veteran's 
behalf which was received by the Court on January 21, 2000 
and subsequently forwarded to the Board.  As the document was 
created at the Tuscaloosa, Alabama, VA Medical Center by a VA 
employee, the document was in the VA's constructive 
possession upon its creation.  Bell v. Derwinski, 2 Vet. App. 
611 (1992). Additional pertinent evidence submitted within 
ninety days following certification and transfer of an appeal 
to the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
the benefit sought on appeal may be allowed without such 
referral or the veteran expressly waives his procedural right 
to such a referral either in writing or in the record of the 
hearing on appeal.  38 C.F.R. § 20.1304 (2000).  The veteran 
has not waived his right to RO consideration of the new 
evidence.  Therefore, the veteran's claim must be remanded to 
the RO for review of the additional evidence.  

A September 1998 written statement from Phillip K. Bobo, 
M.D., conveys that he provides ongoing treatment of the 
veteran.  In his November 2000 Informal Brief of Appellant in 
Appealed Case, the national accredited representative stated 
that the veteran was presently hospitalized at a VA medical 
center.  Clinical documentation of the cited treatment has 
not been incorporated into the record.  In reviewing a 
similar factual scenario, the Court has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
medical treatment after January 1998 
including the names and addresses of all 
treating physicians.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Phillip 
K. Bobo, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the appellant for 
incorporation into the record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after January 
1998 be forwarded for incorporation into 
the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to 
entitlement to special monthly 
compensation under the provisions of 38 
U.S.C.A. § 1114(r) (West 1991 & Supp. 
2000).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 


inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


